DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 11/20/2022 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1, 2, 9, 10, 11 and 18 are objected to because of the following informalities:
a)	On line 2 of claim 1, replace “the step of” with --:-- after “comprising”;
b)	On line 9 of claim 1, delete “if” after “determining”; (Note: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”, see MPEP 2111.04; and “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”, see MPEP 2103. I.C).
c)	On line 12 of claim 1, replace “if” with --based on determination of-- before “the”;
b)	On line 4 of claim 2, delete “if” after “regarding”;
d)	On line 8 of claim 2, replace “only if” with --based on determination that-- before “both”;
e)	On line 3 of claim 9, replace “if, additionally, an” with --based on an additional-- after “device”;
f)	On line 9 of claim 10, delete “if” after “determine”;
g)	On line 12 of claim 10, replace “if” with --based on determination of-- before “the”;
h)	On line 4 of claim 11, delete “if” after “regarding”;
i)	On line 8 of claim 11, replace “only if” with --based on determination that-- before “both”;
j)	On line 4 of claim 18, replace “if, additionally, an” with --based on an additional-- after “device”;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smus (US 9451210).

Regarding claim 1, Smus discloses a method of interaction, performed by a first computing device (FIG. 1A, for a device 104), comprising the steps of
using an eye tracking device (col. 5 lines 13-22, for “a gaze interaction module associated with the device 104…  e.g., with a camera of the device 104”, col. 8, lines 19-22, “The device 104 additionally includes a gaze interaction module 104a configured to measure eye positions and head movements of the user 102a during the communication session.”), capturing a gaze direction of a first user of the first computing device (col. 4 lines 43-45, for the first user 102a, “After a communication session between the users 102a, 102b, and 102c has been established, the device 104 can detect the gaze direction and the audio from the user 102a.”);
displaying a representation of a second user on a display of the first computing device (col;. 4, lines 28-33, for user 102b or 102c displayed as the user interface elements 112 or 114 on device 104, “the user interface elements 112, 114, and 116 represent video streams of the users 102a, 102b, and 102c that are exchanged using video communication software (e.g., an online group chat).”);
receiving from the first user, communication data generated by an input device (col. 4, lines 43-45, “After a communication session between the users 102a, 102b, and 102c has been established, the device 104 can detect the gaze direction and the audio from the user 102a.”, the input device could be microphone or camera);
determining if the gaze direction of the first user is directed to the representation of the second user ; transmitting the communication data to a second computing device of the second user, if the gaze direction of the first user is directed to the representation of the second user (col. 4 lines 46-57, “the gaze direction of the user 102a can be detected prior detecting audio from the user 102a, and can be used to determine which participants the user 102a intends to speak to, before the user begins speaking. For example, as depicted in FIG. 1A, the device 104 can initially determine that the gaze of the user 102a is directed to the interface element 112, and in response, transmit speech that the user 102a subsequently speaks to the device associated with the user 102b. Additionally, since the user 102a is determined to not gaze at the interface element 114, the speech of the user 102a may not be transmitted to the user 102c.”).
Regarding claim 3, as applied to claim 1 above, Smus discloses wherein the input device is a microphone and the communication data is voice data received from the microphone (see col. 9 lines 17-25 for indication of different types of microphones, and col. 4 lines 46-57 for speech communication).
Regarding claim 4, as applied to claim 1 above, Smus discloses wherein the input device is a keyboard and the communication data is text data received from the keyboard (col. 7, lines 34-47, “the private conversation can be a text chat box to exchange text messages between the user 102a and the user 102b. In such implementations, the private conversation can be utilized to enable the user 102a and the user 102b to exchange user-specific information without disturbing the group conversation within the communication session. As discussed herein, in some implementations, a private conversation may be established between two or more users based on eye gaze and/or head position alone, without being specified by other user inputs”; col. 18, lines 20-26, “To provide for interaction with a user, the systems and techniques described here can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball by which the user can provide input to the computer.”).
Regarding claim 5, as applied to claim 1 above, Smus discloses wherein the input device is a camera and the communication data is an image received from the camera (FIG. 4A and FIG. 4B, for camera of device 104 for communication session, col. 8, lines 26-28, “the gaze interaction module 104a can exchange communications with a front-facing camera of the device 104 to access video of the user 102a during the communication session”, col. 6, lines 6-9, “when the user 102a gazes at the interface element 112, video of the user 102a may be provided to only user 102b and a still image may be provided to user 102c.”).
Regarding claim 6, as applied to claim 1 above, Smus discloses wherein the input device is a video camera and the communication data is a video received from the video camera (FIG. 4A and FIG. 4B, for camera of device 104 for communication session, col. 8, lines 26-28, “the gaze interaction module 104a can exchange communications with a front-facing camera of the device 104 to access video of the user 102a during the communication session”, col. 6, lines 6-9, “when the user 102a gazes at the interface element 112, video of the user 102a may be provided to only user 102b and a still image may be provided to user 102c.”).
Regarding claim 7, as applied to claim 1 above, Smus discloses wherein the input device is a pointing device and the communication data is a file that has been moved on the display to the representation of a second user by means of the pointing device (col. 12, lines 48-56, “Referring now to FIG. 5B, an exemplary interface 520 includes an interface element with an adjustable position. The interface element can be moved from an initial position 522a to an adjusted position 522b with the use of a user input 524. For example, the user input 524 can be a select and drag motion using a “click” of a mouse cursor on the interface 520. In other example where the interface 520 is displayed on a touchscreen, the user input 524 can be a touch input from a user.”).
Regarding claim 8, as applied to claim 1 above, Smus discloses wherein the input device is a pointing device and the communication data comprises the position of the pointing device (col. 12, lines 48-56, “Referring now to FIG. 5B, an exemplary interface 520 includes an interface element with an adjustable position. The interface element can be moved from an initial position 522a to an adjusted position 522b with the use of a user input 524. For example, the user input 524 can be a select and drag motion using a “click” of a mouse cursor on the interface 520. In other example where the interface 520 is displayed on a touchscreen, the user input 524 can be a touch input from a user.”).
Regarding claim 10, Smus discloses first computing device (FIG. 1A, for a device 104), comprising:
an eye tracking device col. 5 lines 13-22, for “a gaze interaction module associated with the device 104…  e.g., with a camera of the device 104”, col. 8, lines 19-22, “The device 104 additionally includes a gaze interaction module 104a configured to measure eye positions and head movements of the user 102a during the communication session.”) configured to capture a gaze direction of a first user (col. 4 lines 43-45, for the first user 102a, “After a communication session between the users 102a, 102b, and 102c has been established, the device 104 can detect the gaze direction and the audio from the user 102a.”); and
a display (the display or under interface 110 of the device 104) configured to display a representation of a second user (col;. 4, lines 28-33, for user 102b or 102c displayed as the user interface elements 112 or 114 on device 104, “the user interface elements 112, 114, and 116 represent video streams of the users 102a, 102b, and 102c that are exchanged using video communication software (e.g., an online group chat).”),
wherein the first computing device is configured to: receive from the first user, communication data generated by an input device (col. 4, lines 43-45, “After a communication session between the users 102a, 102b, and 102c has been established, the device 104 can detect the gaze direction and the audio from the user 102a.”, the input device could be microphone or camera);
determine if the gaze direction of the first user is directed to the representation of the second user; transmit the communication data to a second computing device of the second user, if the gaze direction of the first user is directed to the representation of the second user (col. 4 lines 46-57, “the gaze direction of the user 102a can be detected prior detecting audio from the user 102a, and can be used to determine which participants the user 102a intends to speak to, before the user begins speaking. For example, as depicted in FIG. 1A, the device 104 can initially determine that the gaze of the user 102a is directed to the interface element 112, and in response, transmit speech that the user 102a subsequently speaks to the device associated with the user 102b. Additionally, since the user 102a is determined to not gaze at the interface element 114, the speech of the user 102a may not be transmitted to the user 102c.”).
Regarding claim 12, as applied to claim 10 above, the claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 13, as applied to claim 10 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 14, as applied to claim 10 above, the claim is rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 15, as applied to claim 10 above, the claim is rejected for the same reason(s) as set forth claim 6 above.
Regarding claim 16, as applied to claim 10 above, the claim is rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 17, as applied to claim 10 above, the claim is rejected for the same reason(s) as set forth claim 8 above.
Regarding claim 19, Smus discloses as applied to claim 10 above, wherein the display is a head-mounted display (col. 9, lines 12-16, “Accordingly, a user may use a specialized headset that provides directed audio communication based on the determined gaze of the user 102a. A wearable device, such as a head set, may optionally include a camera or other sensor for detecting eye position, in addition to an IMU.”).
Regarding claim 20, Smus discloses a non-transitory computer-readable storage medium storing instructions that, upon execution on a first computing device (FIG. 1A, for a device 104), configure the first computing device to perform operations (col. 17, lines 23-29, “The computer program product contains instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer- or machine-readable medium, such as the memory 764, expansion memory 774, or memory on processor 752”) comprising:
using an eye tracking device (col. 5 lines 13-22, for “a gaze interaction module associated with the device 104…  e.g., with a camera of the device 104”, col. 8, lines 19-22, “The device 104 additionally includes a gaze interaction module 104a configured to measure eye positions and head movements of the user 102a during the communication session.”), capturing a gaze direction of a first user of the first computing device (col. 4 lines 43-45, for the first user 102a, “After a communication session between the users 102a, 102b, and 102c has been established, the device 104 can detect the gaze direction and the audio from the user 102a.”);
displaying a representation of a second user on a display of the first computing device (col;. 4, lines 28-33, for user 102b or 102c displayed as the user interface elements 112 or 114 on device 104, “the user interface elements 112, 114, and 116 represent video streams of the users 102a, 102b, and 102c that are exchanged using video communication software (e.g., an online group chat).”);
receiving from the first user, communication data generated by an input device (col. 4, lines 43-45, “After a communication session between the users 102a, 102b, and 102c has been established, the device 104 can detect the gaze direction and the audio from the user 102a.”, the input device could be microphone or camera);
determining if the gaze direction of the first user is directed to the representation of the second user ; transmitting the communication data to a second computing device of the second user, if the gaze direction of the first user is directed to the representation of the second user (col. 4 lines 46-57, “the gaze direction of the user 102a can be detected prior detecting audio from the user 102a, and can be used to determine which participants the user 102a intends to speak to, before the user begins speaking. For example, as depicted in FIG. 1A, the device 104 can initially determine that the gaze of the user 102a is directed to the interface element 112, and in response, transmit speech that the user 102a subsequently speaks to the device associated with the user 102b. Additionally, since the user 102a is determined to not gaze at the interface element 114, the speech of the user 102a may not be transmitted to the user 102c.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10928895. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-18 of U.S. Patent No. 10928895 include the limitations of claims 1-20 of current application with obvious wording or phrase variations. Independent claims 1, 10 and 20 of the current claims are compared with claims 1, 9 and 18 of U.S. Patent No. 10928895.
Claims 1, 10 and 20 of the current Application
Claims 1, 9 and 18 of U.S. Patent No. 10928895


1. A method of interaction, performed by a first computing device, comprising the steps of

using an eye tracking device, capturing a gaze direction of a first user of the first computing device;

displaying a representation of a second user on a display of the first computing device;

receiving from the first user, communication data generated by an input device;

determining if the gaze direction of the first user is directed to the representation of the second user;

transmitting the communication data to a second computing device of the second user, if the gaze direction of the first user is directed to the representation of the second user.
1. A method of interaction, performed by a first computing device, comprising:

using an eye tracking device, capturing a gaze direction of a first user of the first computing device;

displaying a representation of a second user on a display of the first computing device;

receiving from the first user, communication data generated by an input device;

determining the gaze direction of the first user is directed to the representation of the second user;

receiving, from the second computing device, information regarding a gaze direction of the second user is directed to a representation of the first user on a display of the second computing device;

transmitting the communication data to the second computing device, based on determination of both the gaze direction of the first user is directed to the representation of the second user on a display of the first computing device, and the gaze direction of the second user is directed to the representation of the first user on the display of the second computing device; and

transmitting the communication data to a second computing device of the second user, based on determination of the gaze direction of the first user is directed to the representation of the second user.
10. A first computing device, comprising:

an eye tracking device configured to capture a gaze direction of a first user; and

a display configured to display a representation of a second user, wherein the first computing device is configured to:

receive from the first user, communication data generated by an input device;

determine if the gaze direction of the first user is directed to the representation of the second user;

transmit the communication data to a second computing device of the second user, if the gaze direction of the first user is directed to the representation of the second user.
9. A first computing device, comprising: 

an eye tracking device configured to capture a gaze direction of a first user; and

a display configured to display a representation of a second user, wherein the first computing device is configured to:

receive from the first user, communication data generated by an input device; 

determine the gaze direction of the first user is directed to the representation of the second user;

receive, from the second computing device, information regarding a gaze direction of the second user is directed to a representation of the first user on a display of the second computing device; 

transmit the communication data to the second computing device, based on determination of both the gaze direction of the first user is directed to the representation of the second user on a display of the first computing device, and the gaze direction of the second user is directed to the representation of the first user on the display of the second computing device; and

transmit the communication data to a second computing device of the second user, based on determination of the gaze direction of the first user is directed to the representation of the second user.
20. A non-transitory computer-readable storage medium storing instructions that, upon execution on a first computing device, configure the first computing device to perform operations comprising: 

using an eye tracking device, capturing a gaze direction of a first user of the first computing device;

displaying a representation of a second user on a display of the first computing device;

receiving from the first user, communication data generated by an input device;

determining if the gaze direction of the first user is directed to the representation of the second user; and

transmitting the communication data to a second computing device of the second user, if the gaze direction of the first user is directed to the representation of the second user.
18. A non-transitory computer-readable storage medium storing instructions that, upon execution on a first computing device, configure the first computing device to perform operations comprising: 

using an eye tracking device, capturing a gaze direction of a first user of the first computing device;

displaying a representation of a second user on a display of the first computing device;

receiving from the first user, communication data generated by an input device;

determining the gaze direction of the first user is directed to the representation of the second user;

receiving, from the second computing device, information regarding a gaze direction of the second user is directed to a representation of the first user on a display of the second computing device; 

transmitting the communication data to the second computing device, based on determination of both the gaze direction of the first user is directed to the representation of the second user on a display of the first computing device, and the gaze direction of the second user is directed to the representation of the first user on the display of the second computing device; and

transmitting the communication data to a second computing device of the second user, based on determination of the gaze direction of the first user is directed to the representation of the second user.


As compared and disclosed above, the limitations of claims 1, 10 and 20 of the current application are included or can be read from the limitations of claims 1, 9 and 18 of U.S. Patent No. 10928895 (see underlined limitations) with obvious wording and/or phrase variations. Furthermore, claims 1, 10 and 20 of U.S. Patent No. 10928895 include additional limitations and thus, claims 1, 10 and 20 of the current application are broader version of claims 1, 9 and 18 of U.S. Patent No. 10928895.
The limitations of claims 2 and 11 are included or can be read on the limitations of claims 1 and 9 of U.S. Patent No. 10928895 respectively.
The limitations of claims 3-8 are included or can be read on the limitations of claims 2-7 of U.S. Patent No. 10928895 respectively.
The limitations of claim 9 are included or can be read on the limitations of claim 16 of U.S. Patent No. 10928895 respectively.
The limitations of claims 12-19 are included or can be read on the limitations of claims 10-17 of U.S. Patent No. 10928895 respectively.
Therefore, the current claims 1-20 obviously encompass the claimed invention of claims 1-18 of U.S. Patent No. 10928895 and differ only in terminology. To the extent that the instant independent claims are broaden, and therefore, generic to the claimed invention of claims 1-18 of U.S. Patent No. 10928895, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Dory et al. (US 20200093367 A1) disclose MOVING IMAGE RENDERING USING EYE-TRACKING SENSOR SIGNAL.
Teshome et al. (US 10067562 B2) disclose Display Apparatus And Image Correction Method Thereof.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am to 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642